EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Armentrout on 04/11/2022.
The application has been amended as follows: 

SPECIFICATION:
Paragraph [0023]: As can be seen in Figs. 1-2, outer comb 100 has a unitary body comprising first and second lateral sides and a top convex side disposed between the first and second lateral sides, wherein the top convex side defines the proximal end of the outer comb, and a longitudinal axis extends between the proximal and a distal end of the outer comb.  The outer comb 100 includes a first and second row[[(s)]] of hair detangling [[of]] tines 110. Tines 110 may be rounded having a width at least 10 times larger than the width of tines of the inner comb 200. The row(s) of tines 110 may be spaced apart from each other in a relatively open pattern. In some embodiments, the space between each tine 110, measured at the distal tip of the tine, may be at least the width of one of the tines 110. In some embodiments, the space between each tine 110 in a row of tines may be at least twice the width of one of the tines 110. Thus, the shape and spacing of tines 110 of outer comb 100 may be optimized to gently detangle hair.

Paragraph [0024]: Outer comb 100 may also include a handle portion 125 defined by the top convex side, an opposing bottom side and portions of the first and second lateral sides.  The first and second lateral sides further comprise concavities andhas opposing front and rear surfaces bound by the first and second lateral sides and the top and bottom sides, the outer comb handle portion having a through-hole 120 extending from the front surface to the rear surface and defining a perimeter, wherein the outer comb handle and the through-hole are symmetric about the longitudinal axis and wherein the through-hole [[to]] facilitates handling of the outer comb 100. Through-hole 120 may be oval, as shown, or it may be any other shape, such a circular, rectangular, irregular, etc. Outer comb 100 may be comprised of a plastic, metal, ceramic, wood, composite and combinations thereof. In the illustrated embodiment, outer comb 100 is comprised of a plastic material. 

Paragraph [0025]: A slot 110 (best shown in Fig. 5) may be disposed in an interior portion of the outer comb, the slot extends about the perimeter of the through-hole, through the bottom side of the outer comb handle portion and formed in the middle of outer comb 100 between the first and second row of hair-detangling tines such that the slot is in communication with the through-hole, wherein the perimeter of the through hole extends from at least a portion of the first tooth to at least a portion of the last tooth and from the top side to the bottom. Slot 110 may be configured to receive and snugly hold inner comb 200. In some embodiments, theSchalla.302 4of8 inner comb 200 may slide inside outer comb 100. The outer comb 100 may engage with the inner comb via a snap-fit once the inner comb 200 has been fully seated in the outer comb 100. 

Paragraph [0028]: Inner comb 200 has a proximal end and an opposing distal end wherein a longitudinal axis extends between the proximal and distal ends, wherein the inner comb is a unitary body and may also include an inner comb handle portion 225 disposed at the proximal end of the inner comb. Inner comb 200 may be comprised of a plastic, metal, ceramic, wood, composite and combinations thereof. In the illustrated embodiment, tines 210 of inner comb 200 are comprised of metal and handle 225 is comprised of a plastic material.  The inner comb handle portionhas a bottom side extending between first and second lateral sides, a top convex side, opposite the bottom side and extending between the first and second lateral sides and opposing first and second continuous surfaces disposed between and bounded by the first and second lateral sides and the top and bottom sides, wherein the first and second lateral sides each comprise a concavity and may include grip ridges 205[[.]] within each of the concavities for placement of a user’s fingers, wherein the inner comb handle portion has a convexly rounded panel 220 disposed on each of the first and second continuous surfaces to facilitate handling of the inner comb 200.  The rounded panels are symmetric about a second axis, perpendicular to the longitudinal axis, and a row of lice-removing tines extending from the bottom side of the inner comb handle portion, wherein tip portions of the lice-removing tines disposed opposite the bottom side define the distal end of the inner comb.  Panel 220 may be oval, as shown, or it may be any other shape, such a circular, rectangular, irregular, etc. The shape of panel 220 may match the shape of through-hole 120 such that when assembled, inner comb 200 is snapped into outer comb 100, the through-hole 120 and rounded panels 220 line up, the row of lice-removing tines is disposed between the first and the second rows of hair-detangling tines, the bottom surface of the inner comb handle portion occupies a portion of the slot defined by the bottom surface of the outer comb handle portion, the plurality of grip ridges of the outer comb are aligned with and disposed over the plurality of grip ridges of the inner comb and the rounded panels are received within the through-hole and do not protrude beyond the front and rear surfaces of the outer comb handle portion.  When assembled, the first and second lateral sides and the top and bottom sides of the outer comb handle portion, and the rounded panels of the inner comb handle portion cooperatively define a handle of the lice removal comb system such that the rounded panel is accessible through the through-hole.  

CLAIMS:
Claim 1: A lice removal comb system comprising: 
an inner comb having a proximal end and an opposing distal end wherein a longitudinal axis extends between the proximal and distal ends, wherein the inner comb is a unitary body comprising: 
	
an inner comb handle portion, disposed at the proximal end of the inner comb, the inner comb handle portion having a bottom side extending between first and second lateral sides, a top convex side, opposite the bottom side and extending between the first and second lateral sides and opposing first and second continuous surfaces disposed between and bounded by the first and second lateral sides and the top and bottom sides, wherein the first and second lateral sides each comprise a concavity and a plurality of grip ridges disposed within each of the concavities for placement of a user’s fingers, wherein the inner comb handle portion has a convexly rounded panel disposed on each of the first and second continuous surfaces, [[;]] wherein the rounded panels are symmetric about a second axis, perpendicular to the longitudinal axis, and 
a row of lice-removing tines extending from the bottom side of the inner comb handle portion, wherein tip portions of the lice-removing tines disposed opposite the bottom side define the distal end of the inner comb; and 
a[[n]] unitary body outer comb, having first and second lateral sides and a top convex side disposed between the first and second lateral sides, wherein the top convex side defines the proximal end of the outer comb, each of the first and second lateral sides comprising a concavity, each concavity comprising a plurality of grip ridges for placement of a user’s fingers, wherein a longitudinal axis extends between the proximal end and a distal end of the outer comb, andcomprising:
an outer comb handle portion defined by the top convex side, an opposing bottom side and portions of the first and second lateral sides having the concavities and grip ridges, the outer comb handle portion having opposing front and rear surfaces bound by the first and second lateral sides and the top and bottom sides, the outer comb handle portion having a through-hole extending from the front surface to the rear surface  and defining a perimeter, wherein the outer comb handle and the through-hole are symmetric about the longitudinal axis;
		a first row of hair-detangling tines extending distally from the bottom side and front surface of the outer comb handle portion;
		a second row of hair-detangling tines extending distally from the bottom side and rear surface of the outer comb handle portion, wherein the first and second rows of hair-detangling tines each include a first tooth defining a distal portion of the first lateral side and a last tooth defining a distal portion of the second lateral side;

	a slot disposed in an interior portion of the outer comb, the slot extends about the perimeter of the through-hole, through the bottom side of the outer comb handle portion and such that the slot is in communication with the through-hole; and,
wherein the perimeter of the through hole extends from at least a portion of the first tooth to at least a portion of the last tooth and from the top side to the bottom side,
	wherein the coupled to  by engaging the rounded panels with when assembled: i) the row of lice-removing tines is disposed between the first and the second rows of hair-detangling tines[[,]] ii) the bottom surface of the inner comb handle portion occupies a portion of the slot defined by the bottom surface of the outer comb handle portion iii) the plurality of grip ridges of the outer comb are aligned with and disposed over the plurality of grip ridges of the inner comb and v) the rounded panels are received within the through-hole and do not protrude beyond the front and rear surfaces of the outer comb handle portion, 
first and second lateral sides and the top and bottom sides of the outer comb handle portion, rounded panels of the such that the rounded panel 

Claims 8 – 13: CANCEL

Claim 18: The system of claim 1, wherein each of the lice-removing tines of the inner comb are attached to the inner comb using a spring, wherein the springs allow the respective tine to move vertically to track the contours of a scalp of the recipient.  

Claims 19 – 22: CANCEL

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using the prior art of record because none of the references of record or reasonable combinations thereof could be found which disclose or suggest all of the claimed features.  The closest prior art appears to be Grouiller (FR2681228) and Bressler (US7107645).  Grouiller discloses a lice removal comb system (Figures 1-7, additionally refer to Abstract) comprising: an inner comb (middle comb comprising toothed elements P3, best shown in right side image of Figure 2a; top comb as shown in Figure 2b; middle comb in right images of Figure 4; comb comprising flex tabs, R1, R2 as best shown in Figure 5a; top comb in Figure 5b; middle comb in right image of Figure 6a; top comb in Figure 6b), having a proximal end (bottom of inner comb best shown in top middle image of Figure 2b) and an opposing distal end (top of inner comb, best shown in top middle image of Figure 2b) wherein a longitudinal axis (not labeled but is an axis passing vertically through a middle of inner comb, top image of Figure 2b) extends between the proximal and distal ends and wherein the inner comb is a unitary body (best shown in Figure 2b, right most image wherein the inner comb is shown as a single body structure; top image of Figure 2b additionally shows a single/unitary body structure; additionally refer to the top image of Figure 5b; top image of Figure 6b), the inner comb comprising a handle portion (referring to Figure 2b, the handle portion is the lower solid portion) disposed at the proximal end thereof (best shown in Figure 2b) and a row of lice-removing tines (P3) extending from the bottom side of the inner comb handle portion (best shown in Figure 2b) wherein tip portions of the lice removing tines define the distal end of the comb (best shown in Figure 2b); and wherein the inner comb handle portion has a panel (not labeled, but is the portion of the inner comb that connects the plurality of lice removing tines, P3, refer to annotated Figure, which has a flat elongated form, thereby defining a panel AND the at least one elastic member (O), refer to page 1 of the translation); an outer comb (comb comprising toothed elements, P1 and P2), wherein the outer comb is a unitary body comb piece (“connected together…in the form of a U-profile”, refer to lines 84-85; additionally refer to Figure 2a, right image; 2b lower right image; Figure 4, two right images; Figure 5a, right image; Figure 5b, lower right image; Figure 6a, right image; and Figure 6b, lower right image which show the cross-section of the outer comb having a continuous unitary body structure), and wherein the outer comb comprises a handle portion (best shown in bottom middle image of Figure 2b as the portion of the outer comb comprising the hatch lines), a first row of hair-detangling tines (row of tines, P1); a second row of hair-detangling tines (row of tines, P2); an outer comb handle portion (not labeled, but is the lower portion of the comb that joins each of the tines) having front and rear surfaces (left and right sides of bottom middle image of Figure 2b) and a through-hole extending from the front surface through the rear surface (not labeled, but is the void illustrated as a circular through-hole in the lower images of Figure 2a; notches R1, R2 in Figure 5a; notches E1, E2 in Figure 5b) configured to allow access to the panel of the inner comb handle portion of the unitary body inner comb via the void (refer to lines 50-54 of the translation); and a slot disposed in an interior portion of the outer comb (not labeled, but is the slot between the first and second row of hair detangling tines; best shown in lower middle image of Figure 2b; lower right image of Figure 5b; lower right image of Figure 6b), the slot extending about a perimeter of the through-hole, through a bottom side of the outer comb handle portion and formed between the first and second rows of hair-detangling tines and formed through at least a portion of the outer comb handle portion (refer to lower middle image of Figure 2b; lower right image of Figure 5b; lower right image of Figure 6b), such that the slot is in communication with the through-hole; wherein the unitary body outer comb is configured to removably receive the inner comb handle portion of the inner comb within the slot formed in the portion of the outer comb handle portion such that the row of lice-removing tines is disposed between the first and the second rows of hair-detangling tines (refer to lines 50-54 of the translation), wherein the through-hole and the panel of the inner comb handle portion cooperatively define a handle of the lice removal comb system (best shown in left image of Figure 2a; left image of Figure 4; left image of Figure 5a; and the left image of Figure 6a; wherein the lower most portion of the comb is the handle which is formed by both the inner and outer combs).  Grouiller does not disclose that the inner comb handle portion has a top convex side, or first and second lateral sides comprising a concavity with grip ridges disposed therein; that the outer comb handle portion comprises a top convex side and first and second lateral sides each having concavities and a plurality of grip ridges disposed within each of the concavities, or that the perimeter of the through-hole extends from at least a portion of the first tooth to at least a portion of the last tooth.  Bressler discloses a brush (10) having an outer handle (34) comprising a top convex side (not labeled, but is the portion of the top half of handle, 34, best shown in Figure 2), a first and second sides (bottom half of 40, and bottom half of 42, refer to Figure 2), and front and rear surfaces (36, 38), wherein a through-hole (not labeled, but best shown in the top image of Figure 7) in communication with a slot (not labeled but is the interior of 34); Bressler’s outer handle does not comprise any comb teeth/hair-detangling tines, and therefore does not disclose that the through-hole extends from at least a first tine to at least a last tine of the hair-entangling tines or that the through-hole is symmetric about a longitudinal axis, rather Bressler’s through-hole is off-center (best shown in Figure 2).  Bressler additionally does not disclose the outer handle having concavities on each side of the handle and therefore does not comprise a plurality of grip ridges on both sides, within the concavities.  Bressler further discloses an inner comb (11) having an inner comb handle portion (portion of inner comb bound by surfaces 18, 20, 22) comprising front and rear surfaces, and a plurality of tines/bristles (32) extending from a bottom side of the inner comb handle portion, wherein the inner comb has a rounded panel (26, Figure 8) disposed on each of the front and rear surfaces that corresponds with the through-hole of the outer handle when the system is assembled (best shown in Figures 1-2).  Thus, modifying Grouiller’s comb with the teachings of Bressler’s would not result in the invention of amended claim 1 and specifically would not teach a lice removal comb system comprising an inner comb and an outer comb having a handle portion comprising first and second lateral edges with concavities and a plurality of grip ridges disposed within the concavities or that when assembled, the concavities and grip ridges therein are aligned; the inner comb rounded panels being symmetric about an axis perpendicular to the longitudinal axis of the comb system; the through-hole extending from at least a first tooth to at least a last tooth of the row of hair-detangling tines; the outer comb handle and the through-hole both being symmetric about the longitudinal axis.  Thus, the most relevant prior art or any combination thereof would not result in the invention of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                             


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799